*1138SEPARATE OPINIONS
Justice Scalia,
concurring.
I join the Court’s opinion, which reasonably applies our precedents, strange though they may be. The alternative solution, as Justice Kennedy suggests, see post, at 727, 179 L. Ed. 2d, at 1146 (dissenting opinion), is to end the extraordinary practice of ruling upon constitutional questions unnecessarily when the defendant possesses qualified immunity. See Saucier v. Katz, 533 U.S. 194, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001). The parties have not asked us to adopt that approach, but I would be willing to consider it in an appropriate case.